THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT)

 

 

us $55;000.00

ALKAME HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE OCTOBER 29, 2015

 

FOR VALUE RECEIVED, Alkame Holdings, Inc., (the “Company” promises to pay to the
order of UNION CAPITAL, LLC and its authorized successors and permitted assigns
(“Holder”), the aggregate principal face amount of Fifty Five Thousand Dollars
exactly (U.S $55,000.00) on October 29, 2015 (“Maturity Date”) and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on October 29, 2014. This Note contains a 10% OID such that the
purchase price shall be $50,000.00. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of and interest on this
Note are payable at 338 Crown Street, Brooklyn, NY 11225 initially, and if
changed, last appearing on the records of the Company has designated in writing
by the Holder hereof from time to time. The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date less any amounts required by law to be deducted or withheld to the
Holder of this Note by check or wire transfer addressed to such Holder at the
last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.                   This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pa any tax or
other governmental charges payable in connection therewith.

 

2.                   The Company shall be entitled to withhold from all payments
any amounts required to be withheld under applicable laws.

 

 

 

3.                   This Note may be transferred or exchanged only in
compliance with the Securities Act of 1933. as amended ("Ad") and applicable
state securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(includes receipt by telecopy of such Notice of Conversion shall be the
Conversion Date.

 

4.                   (a) The Holder of this Note is entitled at its option at
any time after 180 days, and after full cash payment for the shares convertible
hereunder, to convert all or any amount of the principal face amount of this
Note then outstanding into shares of the Company’s common stock (the “Common
Stock”) without restrictive legend of any nature at a price (“Conversion Price”)
for each share of Common Stock equal to the lower of (i) 60% of the lowest
trading price of the Common Stock as reported on the National Quotations Bureau
OTCQB exchange which the Company’s shares are traded or any exchange upon which
the Common Stock may be traded in the future (“Exchange”), for the twenty five
prior trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax
or other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to include the same day
closing price) or (ii) $0.10 per share. If the shares have not been delivered
within 3 business days, the Notice of Conversion may be rescinded. Such
conversion shall be effectuated by the Company delivering the shares of Common
Stock to the Holder within 3 business days of receipt by the Company of the
Notice of Conversion. Once the Holder has received such shares of Common Stock,
the Holder shall surrender this Note to the Company, executed by the Holder
evidencing such Holder’s intention to convert this Note or a specified portion
hereof and accompanied by proper assignment hereof in blank. Accrued but unpaid
interest shall be subject to conversion. No fractional shares or scrip
representing fractions of shares will be issued on conversion but the number of
shares issuable shall be rounded to the nearest whole share. In the event the
Company experiences a DTC “Chill” on its shares, the conversion price shall be
decreased to 50% instead of 60% while that “Chill” is in effect. In no event
shall the Holder be allowed to effect a conversion if such conversion, along
with all other shares of Company Common Stock beneficially owned by the Holder
and its affiliated would exceed 9.9% of the outstanding shares of the Common
Stock of the Company.

 

(b)                     Interest on any unpaid balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock (“Interest Shares”). The dollar amount converted into Interest
Shares shall be all or a portion of the accrued interest calculated on the
unpaid principal balance of this Note to the date of such notice.

2

 

 

(c)                      During the first 90 days after the Note has been
issued, it may be prepaid at 115% of the face amount plus any accrued interest
This Note may not be prepaid after the 91st day. The redemption must be closed
and paid for within 3 business days of the Company sending the redemption demand
or the redemption will be invalid and the Company may not redeem this Note.

 

(d)                     Upon (i) a transfer of all or substantially all of the
assets of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of shares of Common Stock solely into
shares of Common Stock) (each of items (i), (ii) and (iii) being referred to as
a “Sale Event”) then in each case, the Company shall upon request of the Holder
redeem this Note in cash for 150% of the principal amount plus accrued but
unpaid interest through the date of redemption or at the election of the Holder,
such Holder may convert the unpaid principal amount of this Note (together with
the amount of accrued but unpaid interest) into shares of Common Stock
immediately prior to such Sale Event at the Conversion Price.

 

(e)                      In case of any Sale Event in connection with which this
Note is not redeemed or converted, the Company shall cause effective provision
to be made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price as defined in this Note immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.                   No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

 

6.                   The Company hereby expressly waives demand and presentment
for payment, notice of non-payment, protest, notice of protest, notice of
dishonor, notice of acceleration or intent to accelerate, and diligence in
taking any action to collect amounts called for hereunder and shall be directly
and primarily liable for the payment of all sums owing and to be owing hereto.

 

7.                   The company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

3

 

 

8.                   If one or more of the following described "Events of
Default" shall occur:

 

(a)                  The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or

 

(b)                  Any of the representations or warranties made by the
Company herein or in any certificate or financial or other written statements
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of this Note, or the Securities Purchase
Agreement under which this note was issued shall be false or misleading in any
respect; or

 

(c)                   The Company shall fail to perform or observe, in any
respect, any covenant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder, and not cure
such failure within 10 days of such event; or

 

(d)                  The Company shall (1) become insolvent; (2) admit in
writing its inability to pay its debts generally as they mature; (3) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a petition for bankruptcy relief, consent to the filing of
such petition or have filed against it an involuntary petition for bankruptcy
relief. all under federal or state laws as applicable; or

 

(e)                   A trustee, liquidator or received shall be appointed for
the Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or

 

(f)                   Any governmental agency or any court of competent
jurisdiction at the instance of the governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or

 

(g)                   One or more money judgments, writs or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)                  Defaulted on or breached any term of any other note of
similar debt instrument into which the Company has entered and failed to cure
such default within the appropriate grace period; or

 

(i)                    The Company shall have its Common Stock delisted from an
exchange (in- cluding the OTCBB exchange) or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days;

 

(j)                    Intentionally Deleted

4

 

 

(k)                  The Company shall not deliver to the Holder the Common
Stock pursuant to paragraph 4 herein without restrictive legend within 3
business days of its receipt of a Notice of Conversion; or

 

(l)                    The Company shall not replenish the reserve set forth in
Section 12, within 3 business days of the request of the Holder.

 

(m)                 The Company shall not be "current" in its filings with the
Securities and Exchange Commission; or

 

(n)                  The Company shall lose the "bid" price for its stock in a
market (including the OTCQB marketplace or other exchange).

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall accrue at a
default interest rate of 24%;o per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of Section 8(k) the penalty shall be $250 per day the
shares are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day. The penalty for a breach of Section 8(n) shall be an increase
of the outstanding principal amounts by 20%. In case of a breach of Section
8(i), the outstanding principal due under this Note shall increase by 50%. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attomey, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys' fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.                   In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

10.                Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

5

 

11.                The Company represents that it is not a "shell" issuer and
has never been a “shell" issuer or that if it previously has been a "shell"
issuer that at least 1 2 months have passed since the Company has reported form
10 type information indicating it is no longer a "shell issuer. Further. The
Company will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to
allow for salability of the conversion shares or (ii) accept such opinion from
Holder's counsel.

 

12.                The Company shall issue irrevocable transfer agent
instructions reserving 2,745,000 shares of its Common Stock for conversions
under this Note (the "Share Reserve"). The reserve shall be replenished as
needed to allow for conversions of this Note. Upon full conversion of this Note,
any shares remaining in the Share Reserve shall be cancelled. The Company shall
pay all costs associated with issuing and delivering the shares. The company
should at all times reserve a minimum of four times the amount of shares
required if the note would be fully converted. The Holder may reasonably request
increases from time to time to reserve such amounts.

 

13.                The Company will give the Holder direct notice of any
corporate actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.                This Note shall be governed by and construed in accordance
with the laws of New York applicable to contracts made and wholly to be
performed within the State of New York and shall be binding upon the successors
and assigns of each party hereto. The Holder and the Company hereby mutually
waive trial by jury and consent to exclusive jurisdiction and venue in the
courts of the State of New York. This Agreement may be executed in counterparts,
and the facsimile transmission of an executed counterpart to this Agreement
shall be effective as an original.

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: 10/29/14

 

 

 

ALKAME HOLDINGS, INC.

 

By: /s/ Robert K. Eakle

Title: CEO

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $____________of the above
Note into Shares of Common Stock of Alkame Holdings, Inc, ("Shares") according
to the conditions set forth in such Note. as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: _____________________

Applicable Conversion Price: _____________________

Signature: _____________________

[Print Name of Holder and Title of Signer]

Address: _____________________

_____________________

 

SSN or EIN: [Print Name of Holder and Title of Signer]

Shares are to be registered in the following name: [Print Name of Holder and
Title of Signer]

 

Name: _____________________

Address: _____________________

Tel: _____________________

Fax: _____________________

SSN or EIN: _____________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _____________________

Address: _____________________

8

 



 